Citation Nr: 1010904	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  09-22 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1979.  He also had unspecified periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
while serving in the United States Navy Reserve from April 
1979 to April 1983 and the Army National Guard from May 1987 
to October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the RO in Roanoke, Virginia, which denied service connection 
for bilateral hearing loss.

The Board notes that a remand concerning the Veteran's claim 
of service connection for a urinary tract condition is being 
issued under a different docket number as the present appeal.  
The Veteran will receive a copy of that decision under 
separate cover.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

The Veteran contends that he has a bilateral hearing loss 
disability as a result of noise exposure during his periods 
of ACDUTRA and INACDUTRA in the Army National Guard.  In his 
August 2007 claim form, the Veteran stated that he had 
experienced hearing loss for about the past 10 years, which 
began while he was in the National Guard.  He indicated that 
his unit was 13 Bravo and that he was on the guns for about 
12 years.  He explained that he had started out as a 
cannoneer and worked his way up to section chief on the 
howitzer.  

As an preliminary matter, the Board notes that the RO has not 
been able to verify the Veteran's periods of ACDUTRA and 
INACDUTRA.  Similarly, efforts to obtain the service 
treatment records for his National Guard service have been 
unsuccessful.  The Virginia Army National Guard, Records 
Management Center and National Personnel Records Center have 
all reported that the Veteran's National Guard service 
treatment records are unavailable.  

In reference to the Veteran's National Guard service, the 
Board notes that his Report of Separation and Record of 
Service lists his primary specialty as a cannon crewmember.  
This evidence is consistent with the Veteran's statements 
concerning in-service noise exposure.  The record, however, 
reflects that the Veteran has not been provided a VA 
audiological examination to assess the current nature and 
etiology of hearing loss disability.  As there is an 
indication here that the Veteran's current hearing loss may 
be related to his National Guard service, the Board finds 
that a VA examination is necessary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
On remand, the Veteran should be scheduled for such an 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA audiological examination to 
assess the current nature and etiology of 
his bilateral hearing loss disability.  
The entire claims file must be made 
available to the examiner prior to the 
examination, and the examiner must note 
in the examination report that the 
evidence in the claims file has been 
reviewed.  After reviewing the file, the 
examiner should render an opinion as to 
whether the Veteran's bilateral hearing 
loss disability is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) a result of active military 
service to include noise exposure as a 
cannon crewmember in the Army National 
Guard, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree 
of probability).  A complete rationale 
should be provided for any opinion given.

2.  Thereafter, the AOJ should 
readjudicate the claim of service 
connection for a bilateral hearing loss 
disability.  If the benefit sought on 
appeal is not granted, the Veteran should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


